Title: To George Washington from Major General Charles Lee, 22 June 1778
From: Lee, Charles
To: Washington, George


                    
                        Dr General,
                        Camp [near Amwell, N.J.] June the 22d [1778]
                    
                    About eleven miles from Head Quarters and eight miles from this Camp is a most admirable position for the whole Army either in two or one line—it’s left is coverd by Stony Brook—it’s front Clear, excepting to the front of the right where is a strong wood and mill dam where it will be proper to throw a brigade a strong Brigade or two shoud occupy likewis a Wood on the right—it’s situation is high and commanding—the ground dry and good—it is well waterd—having besides Stoney Brook on the left—a large Rivulet in the front another in the rear—it commands likewis both the roads to Princeton that by Pennyton and that inclining to Hopewell meeting house. I am, Dr Sir, Yours
                    
                        C. Lee
                    
                    
                        woud it not be proper to hint your intention to Gov’r Livingston—his letter which Colonel Scammel will deliver to you shews the necessity.
                    
                